Case 9:19-cv-81320-WPD Document 37 Entered on FLSD Docket 06/17/2020 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 9:19-cv-81320-WPD

  EQUAL EMPLOYMENT OPPORTUNITY
  COMMISSION,

         Plaintiff,
  v.

  M1   5100 CORP.,             d/b/a     JUMBO
  SUPERMARKET, INC.,

        Defendant.
  ____________________________________/

   DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL DISCOVERY

         Defendant, M1 5100 CORP., by and through undersigned counsel, hereby files its
  Response to Plaintiff’s Motion to Compel A Privilege Log, Better Discovery Responses, and Fees
  (“Plaintiff’s Motion”) [DE #35], and in support, states as follows:
                                             Relevant Facts
         On June 15, 2020, Defendant served its Supplemental Responses to Plaintiff’s First Set of
  Interrogatories and Plaintiff’s First Request for Production. Likewise, on the same day Defendant
  responded to Plaintiff’s discovery conferral email with its comments and understandings to
  Plaintiff’s interpretation of the discussions and/or agreements made at conferral and communicated
  Defendant’s search efforts for ESI to Plaintiff.
                                       Discovery Issues in Dispute
         Interrogatory Number 6: Defendant does not contend that the addresses are incorrect or
  that it did not operate Jumbo Supermarkets at the identified locations. Defendant is concerned that
  responding to this interrogatory as drafted, may prejudice its argument against Plaintiff’s
  allegations that the Charging Party received less pay when she was transferred to another location,
  especially if the response is presented at trial. Further, a response may be taken as an adoption of
  the facts stated in the interrogatory are true, and potentially may cause confusion to the sequence
  of factual events in this matter.
         First, the interrogatory assumes that the Charging Party started working at 5100 Lake
  Worth Road and that it is the larger location—facts not admitted to. Second, the inaccurate



                                                     1
Case 9:19-cv-81320-WPD Document 37 Entered on FLSD Docket 06/17/2020 Page 2 of 7



  description of the second store location assumes that the Charging Party ended her employment
  while working at 5851 Lake Worth Road and that it is the smaller location—facts not admitted to.
  As such, Defendant should not be compelled to respond to this interrogatory as drafted.
         Interrogatory Number 8: Defendant provided Plaintiff a Supplemental Response to this
  Interrogatory, that answered whether ADEA training was provided to its managers and owners.
         Interrogatory Number 9: Defendant objected to this interrogatory in its initial response
  to Plaintiff’s First Set of Interrogatories (“Rogs”) on grounds that it is overbroad, irrelevant, and
  concerns of privacy. See DE #35-2 at 5. During conferral, the parties discussed the potential scope
  and relevancy of this Rog. Plaintiff argues that the parties reached an agreement on the scope and
  relevancy of this Rog; however, Plaintiff’s rendition of the discussion is not the understanding of
  undersigned. Likewise, after further consideration Defendant does not agree to the purported
  agreement on the scope and relevancy stated in Plaintiff’s Motion and maintains its objections. In
  addition, Defendant served a supplemental response to this Rog that provided additional
  explanation and support to the objections.
         First, Plaintiff’s relation to Plaintiff’s First Request for Production of Documents (“DR”)
  number 18 and this Rog. is inappropriate, as the Rog. requests information on individuals
  Defendant hired from July 1, 2016 to July 31, 2017, whereas the DR 18 pertains to all of
  Defendant’s employees from January 1, 2015 to December 31, 2017 and the specific information
  requested varies. The two discovery requests are different and combing the scope and relevancy
  of the two only made understanding the scope and relevant information of the two more confusing.
         Second, even if the Rog. is narrowed to the two locations the Charging Party worked at, it
  would still include information on individuals hired to work at the other store location that the
  Charging Party was not working at during the time period stated in the Rog. Further, Plaintiff’s
  alleged claims are for reducing the Charging Party’s pay and firing her because of her age—not
  the hiring practices of Defendant. Additionally, the date of hire for any individual after the
  Charging Party was terminated is unnecessary because Plaintiff’s Complaint alleges that when the
  Charging Party was terminated on March 6, 2017 her replacement was already hired.
         Lastly, it is Defendant’s position that the Charging party was terminated without
  Defendant’s authorization and by a former employee who was acting outside the scope of his
  employment. Permitting discovery on all individuals hired by the Defendant from July 1, 2016 to
  July 31, 2017, is not proportional to the needs of Plaintiff’s alleged claims of reducing the pay and



                                                   2
Case 9:19-cv-81320-WPD Document 37 Entered on FLSD Docket 06/17/2020 Page 3 of 7



  terminating the Charging Party because of her age. See Ramsay v. Broward Cty. Sheriff’s Office,
  No. 05-61959, 2006 U.S. Dist. LEXIS 102852, *3-4 (S.D. Fla. Nov. 17, 2006).
         Interrogatory Number 10: Plaintiff argues that Mr. Peralta’s Termination Letter does not
  provide the facts and circumstances, or information relied upon regarding Mr. Peralta’s
  termination, despite the letter providing the reasoning for Mr. Peralta’s termination. In addition,
  Plaintiff argues the letter does not provide who terminated Mr. Peralta, yet the letter is signed by
  Mr. Peralta and the owner of the Defendant. Further, Plaintiff is attempting to rewrite the
  interrogatory by requesting additional information relating the facts and circumstances referenced
  in the letter that Defendant identified to answer this interrogatory. Notwithstanding, Defendant
  served a supplemental response to this Rog that provided additional information pertaining to the
  Rog. To the extent Plaintiff is dissatisfied with the information provided in the letter and
  Defendant’s supplement response, Plaintiff has the liberty to conduct further discovery regarding
  the Responses.
         Document Request Number 18: Defendant objected to this request in its initial response
  to this DR on grounds that it is overbroad, irrelevant, and concerns of privacy. See DE #35-1 at 4.
  During conferral, the parties discuss the scope and relevancy of this DR, and after further
  consideration Defendant does not agree to the purported agreement on the scope and relevancy
  stated in Plaintiff’s Motion and maintains its objections. In addition, Defendant served a
  supplemental response to this DR that provided additional explanation and support to the
  objections.
         First, the DR seeks documents at the two locations the Charging Party worked at, from
  January 1, 2015 to December 31, 2017, regardless of where the Charing Party was working during
  such a time period or the purported narrowed time period. Such documents or employee list would
  include employees who were working at a different store location than the one the Charging Party
  was working at. Id. Likewise, even if the time period was limited to the date the Charging Party
  began her employment to March 31, 2017, it would still be overbroad as the underlying facts in
  Plaintiff’s Complaint are limited to late 2016 to March 2017.
         Second, documents regarding the rate of pay and date of birth for all of Defendant’s
  employees at both locations, includes individuals who did not work in the same or similar position
  as the Charging Party. Further, during conferral Plaintiff clarified that it was not seeking payroll




                                                   3
Case 9:19-cv-81320-WPD Document 37 Entered on FLSD Docket 06/17/2020 Page 4 of 7



  documents for individuals who did not hold the same or similar position as the Charging Party in
  DR 21, yet seeks the rate of pay for all of Defendant’s employees at two locations.
         Lastly, the date of birth for all of Defendant’s employees at the two locations who are under
  the age of 40 have no bearing on Plaintiff’s claims under the ADEA, because the ADEA only
  covers individuals who are the age of 40 or older. Additionally, the date of birth for any of
  Defendant’s employees before late 2016, or after the Charging Party was terminated is overbroad
  and irrelevant, as underlying facts in Plaintiff’s Compliant are limited to late 2016 to March 2017,
  and Plaintiff alleges when the Charging Party was terminated on March 6, 2017 her replacement
  was already hired.
         Inspection of ESI: During conferral, Plaintiff requested Defendant’s specific search
  efforts regarding ESI. At that time, undersigned counsel was not aware of all the specific efforts
  made. Plaintiff claims that Defendant agreed to disclose more than it agreed-to. Defendant did
  not agree to disclose the specific email addresses and phone numbers searched, the terms and
  connectors, and how many hits as a result of each search use during conferral.
         On June 15, 2020, undersigned counsel communicated Defendant’s search efforts for ESI
  to Plaintiff by email. In the email, Defendant provided 1) the individuals whose emails were
  searched; 2) the individuals whose phones were searched; 3) that the text messages on the
  individuals’ phones were searched; 4) that phone records are not within Defendant’s possession,
  but are nonetheless irrelevant because such records would not indicate the communications of the
  call with any specificity; 5) devices searched; 6) how the searches were conducted; and 7) the
  search terms that were used. As such, Defendant has provided it ESI search efforts. To the extent
  Plaintiff is dissatisfied with the volume of Defendant’s production and its communicated search
  efforts, that alone should not warrant Plaintiff to be granted inspection of relevant ESI sources.
                        Defendant’s Supplemental Responses to Discovery
         No Privilege Log is Required: Pursuant to Local Rule 26.1(e)(2)(C), a privilege log is
  required for “documents, electronically stored information, things and oral communications
  withheld on the basis of a claim of privilege or work product protection except the following:
  written and oral communications between a party and its counsel after commencement of the action
  and work product material created after commencement of the action.” S.D. Fla. L.R.
  26.1(e)(2)(C). Defendant’s Supplemental Response to Plaintiff’s DR 10 and 23, clarifies that the
  privilege objections cover communications between Defendant and Defendant’s attorneys



                                                   4
Case 9:19-cv-81320-WPD Document 37 Entered on FLSD Docket 06/17/2020 Page 5 of 7



  subsequent to September 26, 2019 (date of Plaintiff’s Complaint). As such, Local Rule
  26.1(e)(2)(C) should not be modified to require a privilege log and no privilege log is required for
  such privileged communications. UnitedHealthcare of Fla., Inc. v. Am. Renal Assocs. LLC, No.
  9:16-cv-81180-Marra/Matthewman, 2017 U.S. Dist. LEXIS 201866, at *11 (S.D. Fla. Dec. 7,
  2017).
           Further, Defendant also stated in its Supplemental Response to DR 10 that other than a
  chain of emails between Ms. Leite and Plaintiff’s counsel, Carmen Cartaya, and another
  representative from the EEOC, Elaine McArthur, (which is also within Plaintiff’s possession or
  equally available to Plaintiff) Defendant has not located other documents in its possession
  responsive to this request.
           Plaintiff’s DR 21: Defendant provided all responsive documents in its initial response to
  this request for the Charging Party. During conferral, the parties narrowed the scope of this request
  regarding the other individuals’ personnel files, to only possible complaints of discrimination,
  performance reviews, complaints of employees, their job description, and performance
  expectations that may be available. Plaintiff also clarified that it is not seeking payroll or health
  insurance information for these individuals. In Defendant’s Supplemental Response, it stated that
  there are no responsive documents subject to this narrowed scope.
           Plaintiff’s DR 26: The parties agreed to narrow this request to an organization chart or
  other documents that explain the chain of command for employees and management of Defendant,
  that may be available. Defendant provided in its Supplemental Response to this request, that there
  are no responsive documents subject to this narrowed scope.
           Plaintiff’s DR 33: Defendant provided all responsive documents in its initial response to
  this request. Undersigned counsel reiterated the same to Plaintiff by email on June 15, 2020.
           Plaintiff’s DR 39: In Defendant’s Supplemental Response, it stated that there are no
  responsive documents other than the two terminations letters that Plaintiff provided to Defendant,
  through its counsel, on April 22, 2020.
           Plaintiff’s DR 27, 28, 34, 35, and 37: Defendant served Plaintiff with Supplemental
  Responses to these requests. Its Responses, stated there are no responsive documents as to
  responsibilities, job description, and job duties of the specifically identified individuals. Further,
  Defendant Amended its Initial Disclosures and removed the reference relating to correspondence
  regarding Mr. Perez’s termination (DR 35). As to the other documents relating to the broad



                                                    5
Case 9:19-cv-81320-WPD Document 37 Entered on FLSD Docket 06/17/2020 Page 6 of 7



  categories described in its Initial Disclosures, Defendant is not sure as to the specific documents it
  may use to support its claims or defenses, as discovery is ongoing, it has not received Plaintiff’s
  responses to discovery, and will supplement the response(s) upon its determination of such
  documents it may use.
         Plaintiff’s Rogs 3 and 4: Defendant served Plaintiff with Supplemental Responses to these
  requests.
         WHEREFORE, Defendant respectfully request that the Court deny Plaintiff’s Motion, and
  award its reasonable fees incurred in having to respond to Plaintiff’s Motion, and for such other
  relief the Court deems just and proper.
         Respectfully submitted, this 17th day of June, 2020.
                                                     ADI AMIT, P.A.
                                                     Attorneys for Defendant
                                                     101 Centre
                                                     101 NE Third Avenue, Suite 300
                                                     Fort Lauderdale, Florida 33301
                                                     Phone: (954) 533-5922
                                                     Fax: (954) 302-4963
                                                     E-mail: Dallan@DefenderOfBusiness.com

                                                     By: s/ Dallan Vecchio
                                                        Dallan Vecchio, Esquire
                                                        Florida Bar No.: 1015654

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 17, 2020, I electronically filed the foregoing document
  with the clerk of the court using CM/ECF. I also certify that the foregoing document is being
  served this day to all persons on the attached Service List in the manner specified, either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive electronically Notices of
  Electronic Filing.
                                                        s/Dallan Vecchio
                                                        Dallan Vecchio, Esquire




                                                    6
Case 9:19-cv-81320-WPD Document 37 Entered on FLSD Docket 06/17/2020 Page 7 of 7



                                       SERVICE LIST

              U.S. Equal Employment Opportunity Commission v. M1 5100 Corp.
                           S.D. Fla. Case No. 9:19-cv-81320-WPD

   Carmen Manrara Cartaya, Esquire                Dallan Vecchio, Esquire
   Beatriz Biscardi Andre, Esquire                Adi Amit, Esquire
   U.S. Equal Employment Opportunity              ADI AMIT, P.A.
   Commission                                     101 Centre
   Miami District Office                          101 NE Third Avenue, Suite 300
   100 S.E. 2nd Street, Suite 1500                Fort Lauderdale, Florida 33301
   Miami, FL 33131                                dallan@defenderofbusiness.com
   Carmen.Cartaya@eeoc.gov                        adi@defenderofbusiness.com
   Beatriz.Andre@eeoc.gov                         Counsel for Defendant
   Counsel for Plaintiff

   Sharon Fast Gustafson, Esquire
   General Counsel
   James L. Lee, Esquire
   Deputy General Counsel
   Gwendolyn Young Reams, Esquire
   Associate General Counsel
   U.S. Equal Employment Opportunity
   Commission
   131 M Street, N.E.
   Washington, DC 20507




                                            7
